Case 6:20-cv-00078-RRS-CBW Document 1 Filed 01/16/20 Page 1 of 4 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               (LAFAYETTE DIVISION)


REBECCA MENARD                                        CIVIL ACTION NO.:
    Plaintiff

VERSUS                                                JUDGE:

RAYNE GUEST HOME, INC.                                MAGISTRATE JUDGE:
    Defendant


                          DEFENDANT’S NOTICE OF REMOVAL


                                       INTRODUCTION

                                                 1.

        On December 11, 2019, Rebecca Menard filed her Petition in the 15th Judicial District

Court for the Parish of Acadia, State of Louisiana (the “Petition”) against Defendant, Rayne Guest

Home, Inc. Without waiving any defenses, Defendant respectfully removes this civil action from

the 15th Judicial District Court for the Parish of Acadia, State of Louisiana, to the United States

District Court for the Western District of Louisiana, pursuant to 28 U.S.C. § 1441 (a).

                                 REMOVAL PREREQUISITES

                                                 2.

        Under 28 U.S.C. § 1441 (a), “any civil action brought in a State court of which the district

courts have original jurisdiction, may be removed by the defendant or defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” In the Petition, Plaintiff alleges claims against Defendant pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. The prerequisites of removal are satisfied and

this case belongs in federal court.


3540106.v1
Case 6:20-cv-00078-RRS-CBW Document 1 Filed 01/16/20 Page 2 of 4 PageID #: 2



                                                  3.

        This notice of removal is properly directed to this Court pursuant to 28 U.S.C. § 1441

because this Court is “the district court of the United States for the district and division” within

which the state court Petition is pending. See 28 U.S.C. § 98 (a).

                                                  4.

        Pursuant to 28 U.S.C. § 1446 (a), Defendant attaches as Exhibit 1 a copy of all process,

pleadings, and orders in this action and available in the state court record.

                                                  5.

        Defendant was personally served with the Petition on December 18, 2019. Accordingly,

this Notice or Removal is timely filed in accordance with 28 U.S.C. § 1446 (b) and Rule 6 of the

Federal Rules of Civil Procedure.

                                                  6.

        Consents are unnecessary because there are no other defendants in this matter. 28 U.S.C.

§ 1446 (b) (2).

                                                  7.

        Undersigned counsel certifies that, promptly after the filing of this Notice of Removal,

copies of the Notice will be served on opposing counsel and filed with the Clerk of Court of the

15th Judicial District Court for the Parish of Acadia, State of Louisiana, to effect the removal of

the state court action. 28 U.S.C. § 1446 (d).

                                                  8.

        Although Defendant denies any and all liability for the claims alleged by Plaintiff in the

Petition, Defendant files the present Notice of Removal because this case is properly removable

and is subject to the Court’s original jurisdiction.



                                                   2
3540106.v1
Case 6:20-cv-00078-RRS-CBW Document 1 Filed 01/16/20 Page 3 of 4 PageID #: 3



                                   GROUNDS FOR REMOVAL

                                                   9.

          Plaintiff’s Petition alleges claims against Defendant pursuant to the overtime provisions of

the Fair Labor Standards Act. “The FLSA provides that an action ‘may be maintained…in any

Federal or State court of competent jurisdiction,’ 29 U.S.C. § 216 (b), and the district courts would

in any event have original jurisdiction over FLSA claims under 28 U.S.C. § 1331, as ‘arising under

the Constitution, laws, or treaties of the United States,’ and § 1337 (a), as ‘arising under any Act

of Congress regulating commerce.” Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691

(2003).

                                           CONCLUSION

                                                  10.

          Based on all of the above, Defendant respectfully removes to this Court case number

201911122-J from the 15th Judicial District Court of Acadia Parish, Louisiana.




                                                   3
3540106.v1
Case 6:20-cv-00078-RRS-CBW Document 1 Filed 01/16/20 Page 4 of 4 PageID #: 4



                                               Respectfully submitted,

                                               ONEBANE LAW FIRM


                                               BY: /s/ Lauren L. Gardner
                                                   STEVEN C. LANZA (#19668)
                                                   LAUREN L. GARDNER (#30595)
                                                   1200 Camellia Boulevard (70508)
                                                   Suite 300
                                                   Post Office Box 3507
                                                   Lafayette, LA 70502-3507
                                                   (337) 237-2660

                                                      Attorneys for Defendant, Rayne Guest Home,
                                                      Inc.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2020, a copy of the above and foregoing Notice of

Removal was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this

filing will be sent to all counsel of record by electronic mail and/or regular mail.

                                      /s/ Lauren L. Gardner
                                     LAUREN L. GARDNER




                                                  4
3540106.v1
